Citation Nr: 1826905	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than January 3, 2013 for the grant of service connection for mood disorder secondary to lumbar spine degenerative disc and joint disease, residuals of back strain (mood disorder).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1966 to November 1969 and with the United States Army from September 1975 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The August 2014 statement of the case also addressed a claim for an increased rating for the Veteran's service-connected mood disorder.  This issue is not before the Board as the Veteran specifically appealed only the earlier effective date claim in his VA Form 9, Substantive Appeal.

Following the August 2014 statement of the case, VA added additional evidence to the Veteran's file.  Pertinent evidence is initially reviewed by the agency of original jurisdiction (AOJ).  Additional pertinent evidence that becomes available after the RO's statement of the case but prior to certification to the Board is to be addressed in a supplemental statement of the case.  38 C.F.R. § 19.31(b) (2017).  After certification to the Board, such evidence must be referred back to the AOJ for initial review.  38 C.F.R. § 20.1304(c) (2017).  Exceptions are when the Veteran or his representative waives this review right, or when the Board grants the benefit being sought in full.  Id.  

In the Veteran's case, the additional evidence is not pertinent to the Veteran's claim for an earlier effective date for the award of service connection for mood disorder effective January 3, 2013 since the evidence contains VA treatment records and VA examinations from after January 2013.  Accordingly, appellate review may proceed without prejudice to the Veteran.




FINDINGS OF FACT

1.  A March 1971 rating decision awarded service connection for a low back disability with a noncompensable rating effective November 21, 1969.   

2.  A June 2006 rating decision implicitly finally denied a claim of service connection for a psychiatric disorder other than PTSD.

3.  Subsequent to the June 2006 final denial, the Veteran did not submit an informal or formal communication expressing an intent to file a claim of service connection for mood disorder until January 3, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 2013 for the award of service connection for mood disorder secondary to low back disability have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for mood disorder as secondary to service-connected disabilities. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation or for a reopened claim for benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

Regulations defining a "claim" were revised, effective March 24, 2015.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The revision eliminated informal claims and required claims on specific forms.  In this case, however, the applicable regulations are those prior to the revision, as this claim was pending prior to March 24, 2015.  As such, the Board will apply the regulations effective prior to March 24, 2015 regarding defining a claim.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought from a claimant, his or her authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  See 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a). "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  The "plain meaning of th[is] regulation is and has always been to require VA to afford secondarily service-connected conditions the same treatment (no more or less favorable treatment) as the underlying service-connected conditions for all determinations."  Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).

Building on Roper, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a requirement that a secondary condition 'be considered a part of [an] original condition' does not, in our view, establish that the original condition and the secondary condition must receive identical effective dates."  Ellington v. Peake, 541 F.3d 1364, 1369 (Fed. Cir. 2008).  "Indeed, a per se rule requiring identical effective dates for primary and secondary conditions would be illogical, given that secondary conditions may not arise until years after the onset of the original condition."  Id.  The Federal Circuit concluded that "the effective date for secondary conditions is governed by [38 C.F.R. §] 3.400, which establishes the effective date as the 'date of receipt of claim, or [the] date entitlement arose, whichever is later.'"  Id.  The Federal Circuit explained: "[T]his result is consistent with 38 U.S.C. § 5110, the statute which governs the effective date of awards. Section 5110(a) provides generally that '[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  The statute contains no exception to this rule for a claim."  Id. at 1370; see Manzanares v. Shulkin, 863 F.3d 1374 (Fed. Cir. 2017).

The Veteran asserts that he is entitled to an earlier effective date back to 2002 or 2003 as he claimed he had depression as early as 2002 or 2003 in conjunction with his claims seeking benefits for back and neck disabilities and diabetes.  

The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in November 2004 that the RO denied in a June 2006 rating decision.  For the reasons that follow, the Board finds that this rating decision also implicitly denied a claim of service connection for any psychiatric disorder other than PTSD.  

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims;" (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied;" (3) "the timing of the claims;" and (4) whether "the claimant is represented."  Id. at 212-214. 

In this case, each of the Cogburn factors has been met.  A claim for PTSD includes a claim for any other psychiatric disorder, as explained in the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim of service connection for PTSD was interpreted to include a claim for any other psychiatric disability as well.

In regard to the second factor, the June 2006 rating decision specifically explained that the claim of service connection for PTSD was in part being denied because the Veteran did not have the diagnosis of any mental disorder, including PTSD. 

Regarding the third factor, the timing of the claims, a claim of service connection for any acquired psychiatric disorder was part of the claim of service connection for PTSD; thus, the claims were filed simultaneously. 

For the fourth factor, the Veteran at that time was represented by the California Department of Veterans Affairs, a Veterans Service Organization (VSO).  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Even reading the filings liberally, the Board finds that the June 2006 rating decision implicitly denied a claim of service connection for any psychiatric disorder other than PTSD.

The Veteran did not initiate an appeal of this decision, nor did VA actually or constructively receive any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  As it is a final decision it is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  A sympathetic reading of the Veteran's statements and testimony do not reflect that the Veteran has raised a claim of CUE in this decision.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005).  Therefore, the finality of the June 2006 rating decision precludes the Veteran from obtaining an effective date prior to the date of that rating decision.

As such, the Board next considers whether any statement received after the June 2006 rating decision was an informal or formal claim seeking benefits for a mood disorder.  The Board notes a statement from the Veteran received by VA in August 2012 where the Veteran indicated he was enclosing two letters and wanted them associated with his case file.  In those two letters, the Veteran's spouse and friend, W.S., discussed the Veteran's pain from his back disability and stated the Veteran was showing signs of depression and behavioral changes.  However, the Veteran made no indication in his statement received in August 2012 that he intended to apply for service connection for a psychiatric disorder.  At the time the statements were submitted, the Veteran had several pending claims for benefits, including for an increase in his service-connected back disability and service connection for a cervical spine disability and diabetes.  The statements from the Veteran's spouse and friend, W.S., cannot be considered informal claims as they are not persons who are authorized to file an informal claim on the Veteran's behalf.  38 C.F.R. § 3.155(a).

A review of the record illustrates the Veteran's first contact with VA reflecting an intent to apply for benefits for his mood disorder subsequent to the June 2006 decision was on January 3, 2013.  On this date, the RO contacted the Veteran to inquire whether the Veteran wanted to file a claim for depression following the receipt of the letters from his spouse and friend.  At that time, the Veteran stated that he did intend to apply for benefits for a psychiatric disability.  VA has considered this contact to be the date of the Veteran's claim for service connection for mood disorder as this is the first communication in the record of the Veteran's intent to apply for service connection for mood disorder secondary to service-connected disabilities.  Although the RO called the Veteran as a result of the August 2012 letters, he did not express an intent to file a claim of service connection for a psychiatric disorder until his conversation with the RO employee on January 3, 2013.  Hence, that date is the earliest date that a communication was received expressing an intent to apply for benefits for a psychiatric disability.

The Board has considered the January 2013 statements from the Veteran's fellow service member and son where the two address the Veteran's depression.  However, these statements were received after the January 3, 2013 date of claim and, thus, January 3, 2013 is the earliest effective date possible as provided by 38 C.F.R. § 3.400(b)(2).

The Board also notes that the exact date on which entitlement arose need not be ascertained in order to conclude that the January 3, 2013 date selected by the RO is the earliest possible effective date here with regards to the claim for service connection for mood disorder.  If entitlement arose prior to January 3, 2013, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by a claimant.

In sum, the Board finds that the legally correct date of the grant of service connection for mood disorder secondary to lumbar spine degenerative disc and joint disease, residuals of back strain, is January 3, 2013, the date VA received the Veteran's informal claim seeking entitlement to service connection for a mood disorder.  Therefore, the Veteran is not entitled to an earlier effective date and the claim must be denied.


ORDER

Entitlement to an effective date earlier than January 3, 2013, for the award of service connection for mood disorder secondary to lumbar spine degenerative disc and joint disease, residuals of back strain, is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


